Citation Nr: 0919721	
Decision Date: 05/27/09    Archive Date: 06/02/09

DOCKET NO.  08-25 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for sleep apnea.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The Veteran had active service from September 1980 to 
September 2000.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) St. Petersburg, Florida Regional Office 
(RO).   A hearing was held at the RO before the undersigned 
Veterans Law Judge in March 2009.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that he first developed a sleep apnea 
disability while in service.  He presented testimony to that 
effect during the hearing held in March 2009.  The Veteran's 
wife presented a written statement dated in September 2007 
which is to the effect that the Veteran began to suffer from 
allergies and pollen in service in 1989, and in 1991 began to 
snore heavily.  She further reported that he would often stop 
breathing for short periods and then take a gasp of air.  

The Veteran's service medical records demonstrate that in 
January 1995, the Veteran was seen for congested sinuses, a 
frontal headache and lack of sleep.  The assessment was 
resolving otitis and sinusitis.  In May 1996, he reported 
having "bad snoring."  However, he reportedly had no 
dyspneic symptoms and no excessive fatigue.  The provisional 
diagnosis was snoring.  

Post service VA treatment records reflect that a May 2007 
sleep study resulted in a diagnosis of snoring, daytime 
somnolence, and witnessed apneas.  

After reviewing the foregoing evidence, the Board finds that 
a VA medical examination and opinion would be useful in 
assessing the claim.  The VA has a duty to afford a Veteran a 
medical examination or obtain a medical opinion when 
necessary to make a decision on the claim.  See 38 U.S.C.A. 
§ 5103A(d).  When the medical evidence is not adequate, the 
VA must supplement the record by seeking an advisory opinion 
or ordering another examination.  See McLendon v Principi, 20 
Vet. App. 79 (2006).  In the present case, there is medical 
evidence showing a current disability, objective evidence of 
symptoms in service, and a lay evidence indicating continuity 
since service.  In light of these factors, the Board 
concludes that an examination is required to determine the 
likelihood that the current problems are related to service.  
An examination would also offer an opportunity to obtain an 
opinion regarding the likelihood that any current sleep apnea 
disability is secondary to the Veteran's service-connected 
allergic rhinitis.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain copies of any 
recent medical treatment records 
pertaining to sleep apnea which are not 
already of record.  

2.  The Veteran should be afforded a VA 
examination to determine the nature and 
etiology of any sleep apnea disability 
which the Veteran may currently have.  
The claims folder, including the service 
medical records should be made available 
to and reviewed by the examiner before 
the examination.  The examiner should 
record the full history of the claimed 
disorders.  The examiner should 
specifically comment as to the likelihood 
that any currently found sleep apnea 
disability is related to the symptoms 
noted in service (as discussed above).  
The examiner should also comment as to 
the likelihood that any current sleep 
apnea was caused or aggravated by the 
Veteran's service-connected allergic 
rhinitis.

3.  The RO should review the examination 
report to determine if it is in 
compliance with this REMAND.  If 
deficient in any manner, it should be 
returned, along with the claims file, for 
immediate corrective action.

4.  Thereafter, the RO should 
readjudicate the appeal.  If the benefits 
sought on appeal remain denied, the 
appellant should be provided a 
supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JOAQUIN AGUAYO-PERELES 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




